Citation Nr: 1733323	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 2004 to April 2009.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran's August 2013 VA Form 9 substantive appeal requested a video conference hearing before the Board; however, after receiving proper notice regarding the hearing in June 2016, the Veteran subsequently failed to appear at the scheduled hearing in July 2016.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  


FINDING OF FACT

The Veteran's headaches did not have their onset during active service and are not otherwise related to active service.  


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Additionally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Headaches  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  

The Veteran claims entitlement to service connection for chronic headaches.  

Notably, service treatment records do not document any complaints, treatment, or a diagnosis of headaches.  In fact, the Veteran specifically denied having headaches while he was still in service.  For example, in a Post Deployment Health Assessment that the Veteran completed in December 2008, he specifically denied seeking treatment for or being bothered by headaches.  He was asked additional questions on that form about whether he had headaches after an incident in service, and he checked no both times.  In a Report of Medical History that the Veteran completed in March 2009, when asked if he ever had or had then a history of severe headaches, the Veteran checked no.  Physical examination at service discharge documents normal relevant clinical evaluations.  

The Veteran's DD Form 214 documents his receipt of the Combat Infantryman Badge (CIB), which the Board, resolving reasonable doubt in the Veteran's favor, finds consistent reports of combat exposure during active service.  See 38 U.S.C.A. § 1154(b) (West 2014).  

Post-service VA treatment records document that the Veteran denied headaches upon a review of systems in April 2009.  Additionally, during a general VA examination in July 2009, he did not report experiencing headaches.  Rather, VA treatment records first document complaints of headaches in December 2009, when the Veteran complained of current headaches three to four times per week treated with over the counter (OTC) pain medication.  At that time, he reported experiencing headaches even prior to active service, but stated that they became more frequent and severe after active service.  The examining physician assessed chronic headaches most consistent with tension-type headaches, which the examiner noted were possibly related to the Veteran's mild traumatic brain injury (TBI).  

Upon VA neurologic examination in February 2010, the Veteran reported experiencing a mild TBI during active service, but denied resulting headaches or other neurologic sequelae at the time.  He reported developing headaches in 2008 or 2009, and stated that he used Advil pain medication to treat them.  The examiner noted that the Veteran's tension-type headaches developed after discharge from active service and concluded they would not be linked to his reported in-service TBI.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for headaches.  

First, the Board finds that presumptive service connection is not warranted.  Although the Veteran qualifies as a Persian Gulf veteran, and he has complained of and been diagnosed with tension headaches, the evidence does not establish that the headaches are due to an undiagnosed illness.  The Veteran's headaches have been attributed to a known diagnosis, here, tension headaches, and thus service connection on this basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.317.  

Additionally, to the extent that the evidence of record indicates that the Veteran's headaches are related to his reported in-service mild TBI; the Board notes that the Veteran is not service-connected for residuals of TBI; as such, a secondary theory of service connection is precluded as a matter of law.  See 38 C.F.R. § 3.310 (2016).  

Finally, there is no probative evidence of a nexus between the Veteran's current headaches and his active service.  As discussed above, the February 2010 VA examiner found no nexus relationship between the Veteran's current headaches and his active service.  To the extent that the Veteran has reported observable symptoms of headaches, such evidence is probative, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran asserts that his current headaches are related to his active service, such statements lack probative value, as the Veteran lacks the medical expertise to assert a nexus opinion relating a complex neurologic condition to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the Veteran asserts that his current headaches had their onset during active service, such statements lack probative value given their inconsistency with the additional evidence of record, including service treatment records, wherein he specifically refuted having headaches while still in service.  The Board accords high probative value to statements made contemporaneously with the time period in question.  The first complaints of headaches was in December 2009, which is after service.  Tension headaches are not listed under a chronic disease and thus service connection cannot be granted on this basis. 

In sum, there is a lack of probative evidence of record to support the Veteran's claim of entitlement to service connection for headaches.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for headaches is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


